IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 02-50245
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

TONY HARRISON,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. MO-01-CR-112-ALL
                       --------------------
                         December 16, 2002

Before JOLLY, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

     Tony Harrison pleaded guilty to count 1 of an indictment

charging him with being a felon in possession of a firearm and

has appealed his conviction and sentence.     Harrison’s original

attorney was permitted to withdraw and substitute counsel was

appointed 15 days before the sentencing hearing.     Harrison argues

that his right to due process and his Sixth Amendment right to

counsel were denied because the district court refused to

continue the sentencing hearing.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 02-50245
                                  -2-

     The Fourth Amendment issues which Harrison wishes to raise

were waived by entry of the guilty plea.     See United States v.

Owens, 996 F.2d 59, 60 (5th Cir. 1993).     Harrison does not state

on appeal why he should be permitted to withdraw his guilty plea.

Nor does he state what additional issues could have been raised

with regard to the findings and conclusions in the presentence

report.   Accordingly, Harrison has not shown that he was

prejudiced because the district court denied the motion for a

continuance.     See United States v. Castro, 15 F.3d 417, 423 (5th

Cir. 1994).

     Because the record has not been developed, we have not

considered whether Harrison’s original attorney rendered

ineffective assistance in failing to file a motion to suppress or

in advising Harrison to enter a guilty plea.     See United States

v. Navejar, 963 F.2d 732, 735 (5th Cir. 1992).    To the extent

that Harrison contends that he received ineffective assistance of

counsel after substitute counsel was appointed, Harrison has not

satisfied either prong of the standard in Strickland v.

Washington, 466 U.S. 668, 687-94 (1984).    The judgment is

     AFFIRMED.